Exhibit 99.1 ORCHID ISLAND CAPITAL ANNOUNCES FEBRUARY 2 JANUARY 31, 2 · February 2014 Monthly Dividend of $0.18 Per Share · January 31, 2014 Estimated Book Value per Share of $12.76 · MBS Portfolio Characteristics as of January 31, 2014 · Tax Characterization of 2013 Distributions 100% Ordinary Taxable Income · Company to Issue 4th Quarter Earnings after the Market Close on Tuesday, February 18, 2014 · Earnings Conference Call will be Held on Thursday, February 20, 2014 and 10:00 a.m. ET Vero Beach, Fla., February 11, 2014 - Orchid Island Capital, Inc. (the “Company”) (NYSE MKT:ORC) announced that today the Board of Directors declared a monthly cash dividend for the month of February 2014. The dividend of $0.18 per share will be paid February 28, 2014, to holders of record on February 25, 2014, with an ex-dividend date of February 21, 2014. The Company intends to make regular monthly cash distributions to its stockholders. In order to qualify as a real estate investment trust (“REIT”) the Company must distribute annually to its stockholders an amount at least equal to 90% of its REIT taxable income, determined without regard to the deduction for dividends paid and excluding any net capital gain. The Company will be subject to income tax on taxable income that is not distributed and to an excise tax to the extent that certain percentages of its taxable income is not distributed by specified dates. The Company has not established a minimum distribution payment level and is not assured of its ability to make distributions to stockholders in the future. Estimated January 31, 2014 Book Value Per Share The Company’s estimated book value per share as of January 31, 2014 was $12.76.The Company computes book value per share by dividing total stockholders' equity by the total number of shares outstanding of the Company's common stock. At January 31, 2014, the Company's preliminary estimated total stockholders' equity was approximately $69.1 million with 5,411,665 shares of common stock outstanding. This press release contains preliminary estimates of the Company’s book value per share, stockholders equity, MBS valuations and various other financial metrics as of January 31, 2014. These preliminary estimates could differ from our actual results due to several factors that include, but are not limited to: (i) additional adjustments in the calculation of our book value as of January 31, 2014, (ii) discovery of new information that alters expectations about month-end results or impacts valuation methodologies underlying these results, (iii) errors in the assessment of portfolio value, and (iv) accounting changes required by GAAP. The amounts as of January 31, 2014 and for the month then ended have not been subjected to an audit or review as defined by professional standards by our independent registered public accounting firm and consequently are not considered final and remain subject to change. MBS Portfolio Characteristics Details of the MBS portfolio as of January 31, 2014 are presented below. These figures are preliminary and subject to change.The information contained herein is an intra-quarter update created by the Company based upon information that the Company believes is accurate: · MBS Valuation Characteristics · MBS Assets by Agency · Investment Company Act of 1940 (Whole Pool) Test Results · Repurchase Agreement Exposure by Counterparty · MBS Risk Measures 2013 Dividend Tax Characteristics Orchid’s 2013 distributions of $1.395 per share consisted entirely of ordinary dividends and are characterized as ordinary income.Stockholders will be notified of the proper tax characterization of Orchid’s dividends by way of IRS Form 1099-DIV.Due to the complex nature of the applicable tax rules, it is recommended that stockholders consult their tax advisors to ensure proper tax treatment of dividends received. Earnings Release The Company expects to issue a press release after market close on Tuesday, February 18, 2014 announcing fourth quarter 2013 results.An earnings conference call will be hosted Thursday, February 20, 2014 at 10:00 a.m. ET. About Orchid Island Capital, Inc. Orchid Island Capital, Inc. is a specialty finance company that invests in Agency RMBS that are either traditional pass-through Agency RMBS or structured Agency RMBS. Orchid Island Capital, Inc. intends to elect to be taxed as a real estate investment trust for federal income tax purposes. Forward Looking Statements This press release contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. These forward looking statements are based upon Orchid Island Capital, Inc.’s present expectations, but these statements are not guaranteed to occur. Investors should not place undue reliance upon forward looking statements. For further discussion of the factors that could affect outcomes, please refer to the “Risk Factors” section of the Company’s Form 10-K for the year ended December 31, 2012. MBS Valuation Characteristics (in thousands of $s) Percentage Weighted Realized Current Fair Current of Average Jan 2014 CPR Asset Category Face Value Price Portfolio Coupon (Reported in Feb) As of January 31, 2014 Adjustable Rate MBS $ $ % % % 10-1 Hybrid Rate MBS % % % Hybrid Adjustable Rate MBS % % % 15 Year Fixed Rate MBS % % % 20 Year Fixed Rate MBS % % % 30 Year Fixed Rate MBS % % % Total Fixed Rate MBS % % % Total Pass-through MBS % % % Interest-Only Securities % % % Inverse Interest-Only Securities % % % Structured MBS % % % Total Mortgage Assets $ $ - % % % MBS Assets by Agency Investment Company Act of 1940 (Whole Pool) Test (in thousands of $s) (in thousands of $s) Percentage Percentage Fair of Fair of Asset Category Value Portfolio Asset Category Value Portfolio As of January 31, 2014 As of January 31, 2014 Fannie Mae $ 56.2% Whole Pool Assets $ 88.3% Freddie Mac 40.2% Non Whole Pool Assets 11.7% Ginnie Mae 3.6% Total Mortgage Assets $ 100.0% Total Mortgage Assets $ 100.0% Repurchase Agreement Exposure By Counterparty (in thousands of $s) Weighted % of Average Total Total Maturity Longest As of January 31, 2014 Borrowings Debt in Days Maturity Citigroup Global Markets Inc $ 31.3% 20 4/29/2014 Cantor Fitzgerald & Co 13.3% 14 2/14/2014 South Street Securities, LLC 10.6% 13 2/24/2014 Morgan Stanley & Co 10.5% 12 2/12/2014 Suntrust Robinson Humphrey, Inc 9.7% 12 2/12/2014 CRT Capital Group, LLC 8.1% 21 2/24/2014 KGS-Alpha Capital Markets, L.P 6.6% 21 3/25/2014 Goldman, Sachs & Co 5.2% 24 3/11/2014 Mizuho Securities USA, Inc 4.7% 46 4/10/2014 Total Borrowings $ 100.0% 18 4/29/2014 MBS Risk Measures (in thousands of $s) Mortgage Assets Weighted Average Weighted Weighted Modeled Modeled Months Average Average Interest Interest To Next Lifetime Periodic Rate Rate Fair Coupon Reset Cap Cap Per Year Sensitivity Sensitivity Asset Category Value (if applicable) (if applicable) (if applicable) (-50 BPS)* (+50 BPS)* As of January 31, 2014 Adjustable Rate MBS $ 3 10.13% 2.00% $ 11 $ Hybrid Adjustable Rate MBS 7.55% 2.00% Total Fixed Rate MBS n/a n/a n/a Total Pass-through MBS n/a n/a n/a Interest-Only Securities n/a n/a n/a Inverse Interest-Only Securities - 4.21% n/a 62 Structured MBS n/a n/a n/a Total Mortgage Assets $ n/a n/a n/a $ $ Funding Hedges Modeled Modeled Interest Interest Average Hedge Rate Rate Notional Period Sensitivity Sensitivity Balance End Date (-50 BPS)* (+50 BPS)* Eurodollar Futures Contracts - Short Positions $ Dec-2018 $ $ Grand Total $ $ * Modeled results from Citigroup Global Markets, Inc. Yield Book. Interest rate shocks assume instantaneous parallel shifts and horizon prices are calculated assuming constant LIBOR OAS. These results are for illustrative purposes only and actual results may differ materially. Contact: Orchid Island Capital, Inc. Robert E. Cauley 3305 Flamingo Drive, Vero Beach, Florida 32963 Telephone: (772) 231-1400
